Citation Nr: 1309672	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-17 468	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether vacatur of the Board's decision of October 26, 2009, denying service connection for a neurological disorder of the brain is warranted.

(The issues of entitlement to an effective date earlier than February 17, 2010, for the award of service connection for residuals of a traumatic brain injury; entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury; and the issues of entitlement to service connection for degenerative joint disease of the left knee, a psychiatric disability, to include posttraumatic stress disorder (PTSD), a low back disability, to include degenerative joint and disc disease of the lumbar spine, a gastrointestinal disability, to include gastroenteritis and gastroesophageal reflux disease (GERD), and a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD), are the subject of separate decisions).  



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training from July 1972 to January 1973, and on active duty from November 1974 to October 1976.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2009, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  

In a final decision issued on October 26, 2009, the Board, in pertinent part, denied the appellant's claim of entitlement to service connection for neurological damage to the brain.



VACATUR

In a final decision issued on October 26, 2009, the Board, inter alia, denied the appellant's claim of entitlement to service connection for neurological damage to the brain, finding that the record contained no probative evidence of a current neurological disability.  In its decision, the Board expressly noted that the appellant had undergone multiple CT scans of the head and none had shown any brain injury or other abnormality.  

Thereafter, in an April 2010 rating decision, after considering additional evidence, the RO granted service connection for residuals of a traumatic brain injury and assigned an initial 10 percent disability rating, effective February 17, 2010.  The appellant perfected an appeal of the RO's determination, arguing that an earlier effective date was warranted.  

In reviewing the record in connection with the earlier effective date appeal, the Board discovered that VA treatment records pertinent to the claim of service connection for neurological damage to the brain had been in the constructive possession of VA but were not included in the record made available to the Board at the time of its decision of October 26, 2009.  

That additional evidence included VA clinical records showing that a February 2009 CT scan had revealed brain abnormalities.  The records also included a September 2009 VA treatment record containing a diagnosis of mood disorder secondary to general medical condition, including brain injury.  With additional evidence subsequently developed by the RO, an award of service connection for traumatic brain injury ultimately resulted.  

In view of the foregoing, the Board finds that there was evidence that materially and substantially affected the disposition of the claim in the actual and constructive possession of VA, but which was not considered in the Board's decision of October 26, 2009.  The Board's October 26, 2009, decision denying service connection for a neurological disorder of the brain therefore denied the appellant due process of law and must be vacated.

The RO's subsequent award of service connection for residuals of a traumatic brain injury has rendered further appellate consideration by the Board of the issue of entitlement to service connection unnecessary.  The appellant, however, has appealed the effective date assigned by the RO for the award of service connection.  That matter is the subject of a separate decision to be issued by the Board.  


ORDER

The Board's decision of October 26, 2009, denying service connection for a neurological disorder of the brain is vacated.





	                        ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




